Title: To George Washington from Major General Stirling, 1 May 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


                    
                        Sir
                        Camp Valley Forge May 1st 1778
                    
                    I beg leave to lay the enclosed account before your Excellency, which only Contains, some of the principal losses I have met with in the Service of the United States, the Smaller ones I have kept no Account of. These losses would amount to more than any pay I have yet received in the Service, and I cannot Suppose it will be thought reasonable that I should be the Sufferer. If your Excellency should think that you are not impowered to order the Account to be liquidated and discharged; I must ask the favour of you to transmit it to Congress for their Order thereon. I am your Excellency’s Most Obedient and Most Humble Servant
                    
                        Stirling,
                    
                